UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
JEFFREY JENNINGS,              )
                               )
          Plaintiff,           )
                               )
          v.                   )    Civil Action No. 11-1708 (RWR)
                               )
DAVID EXELROD,                 )
                               )
          Defendant.           )
______________________________)

                        MEMORANDUM OPINION

     Pro se plaintiff Jeffrey Jennings has filed a civil

complaint against David Exelrod.1    Plaintiff alleges that he

“sent David a bill” that was “use[d] to save 68 billion for the

federal government.”   (Compl. at 1.)   Jennings seeks relief in

the form of “100.5 million 500,000 for a house like it state[s]

in my agreement.”   (Id. at 2.)2   Jennings attached to his

complaint eight exhibits, including a copy of defendant’s

business card and seven handwritten pages.    One of the exhibits


     1
       Based on the address that Jennings ascribes to Exelrod
(“1600 Pennsylvania Ave, Washington, D.C. 20001” (Compl. at 1)),
the defendant is presumably David Axelrod, a former senior
advisor to President Barack Obama.
     2
       Jennings filed his complaint on September 22, 2011 and has
not filed proof that Exelrod has been served within the 120-day
period allowed by Federal Rule of Civil Procedure 4(m). Fed. R.
Civ. P. 4(m). A summons was issued as to the defendant the same
day Jennings filed his complaint. Summonses were reissued on
March 15, 2012 as to Exelrod and the United States Attorney and
United States Attorney General. Jennings, however, never moved
for or was granted an extension of the Rule 4(m) deadline, and
has provided no explanation for his failure timely to serve the
defendant.
                                  -2-

is entitled “agreement” and, as best as can be discerned,

represents a proposal Jennings allegedly sent to Exelrod

requesting Exelrod’s feedback on Jennings’ “bill.”    (See Compl.,

Ex. B (“You should not give 15 billion to the bank.    You should

go with my bill to create jobs[.] . . .   Write me back and tell

me what you think of my proposal and a contract from the lawyer

telling me that you would pay me if you use my bill [sic]”)

(emphasis in original).)

     Courts hold complaints filed by pro se litigants to less

stringent standards than those applied to pleadings drafted by

lawyers.   See Redwood v. Council of the District of Columbia, 679

F.2d 931, 933 (D.C. Cir. 1982).    Nevertheless, pro se litigants

must comply with the Federal Rules of Civil Procedure.    See

Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987).     Federal

Rule of Civil Procedure 8(a) requires that a complaint “contain

(1) a short and plain statement of the grounds for the court’s

jurisdiction . . .;(2) a short and plain statement of the claim

showing that the pleader is entitled to relief; and (3) a demand

for the relief sought.”    Fed. R. Civ. P. 8(a).   “This minimal

standard serves to give fair notice to defendants of the claim or

claims being asserted such that defendants are able to file a

responsive answer, prepare an adequate defense, and determine

whether the doctrine of res judicata applies.”     Poblete v.

Goldberg, 680 F. Supp. 2d 18, 19 (D.D.C. 2009).     Jennings’
                                 -3-

complaint does not include a short and plain statement of a claim

showing plaintiff’s entitlement to relief.    It is unclear what

claims Jennings asserts and what factual allegations underlie

those claims.   Because the complaint fails to comply with Rule

8(a), dismissal is warranted.3

     Alternately, dismissal for failure to state a claim is

appropriate under Rule 12(b)(6).   A district court may sua sponte

dismiss a complaint for failure to state a claim where “it is

patently obvious that [the plaintiff] could not have prevailed on

the facts alleged in his complaint.”   Baker v. Director, U.S.

Parole Comm’n, 916 F.2d 725, 727 (D.C. Cir. 1990) (per curiam);

see also Jaeger v. United States, Civil Action No. 06-625 (JDB),

2006 WL 1518938, at *1 (D.D.C. May 26, 2006) (“Where, as here,

the failure to state a claim is patent, ‘it is practical and

fully consistent with plaintiffs’ rights and the efficient use of

judicial resources’ for the Court to dismiss the action sua

sponte.”) (quoting Baker, 916 F.2d at 726).    Although the

complaint and attached exhibits are incoherent in substantial

part, the complaint arguably could be read to assert that Exelrod

breached an agreement with Jennings to pay Jennings for Exelrod’s


     3
       The civil cover sheet that Jennings completed when he
filed his complaint reflects that Jennings brings his case under
42 U.S.C. § 1983, the federal statute permitting suits to redress
violations of constitutional rights committed by individuals
acting under color of state law. The complaint does not recite
any grounds showing that Jennings is entitled to relief from
Exelrod under § 1983.
                                 -4-

“us[ing] [Jennings’] bill” (Compl., Ex. B).     The complaint,

however, fails to allege facts that would “allow[] the court to

draw the reasonable inference that the defendant is liable,”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), for a breach of

contract.   Jennings does not plead any factual content describing

the existence of a valid contract between the parties, an

obligation or duty arising out of the contract, a breach of that

duty, and damages caused by breach.     See Tsintolas Realty Co. v.

Mendez, 984 A.2d 181, 187 (D.C. 2009) (setting forth elements of

breach of contract claim).   In particular, to the extent that

Jennings asserts, without supporting factual allegations, the

existence of a contract for use of his bill entitling him to

“100.5 million 500,000 for a house like it state[s] in [the]

agreement” (Compl. at 2), the complaint is not plausible on its

face and could not survive a motion to dismiss.     Iqbal, 556 U.S.

at 678.   Thus, dismissal is also warranted because Jennings’

failure to state a claim is clear.     Accordingly, the complaint

will be dismissed.    An appropriate order accompanies this

memorandum opinion.

     SIGNED this 19th day of April, 2012.


                                                  /s/
                                       RICHARD W. ROBERTS
                                       United States District Judge